


EXHIBIT 10
EXECUTION VERSION


INCREMENTAL REVOLVING FACILITY AGREEMENT dated as of January 31, 2014 (this
“Agreement”) among LEGG MASON, INC. (the “Borrower”), the INCREMENTAL REVOLVING
LENDERS (as defined below) party hereto and CITIBANK, N.A. in its capacity as
Administrative Agent (the “Administrative Agent”) relating to the CREDIT
Agreement dated as of June 27, 2012, (as in effect prior to the effectiveness of
this Agreement, the “Credit Agreement”) among the Borrower, the Lenders from
time to time party thereto and the Administrative Agent.
WHEREAS the Lenders have agreed to extend credit to the Borrower under the
Credit Agreement on the terms and subject to the conditions set forth therein.
Capitalized terms used but not defined herein shall have the meanings assigned
to such terms in the Credit Agreement.
WHEREAS the Borrower has requested that, pursuant to Section 2.21 of the Credit
Agreement, Incremental Revolving Lenders provide Incremental Revolving
Commitments on the Incremental Effective Date (as defined below) in an aggregate
principal amount of $250,000,000.
WHEREAS each Person party hereto whose name is set forth on Schedule II hereto
under the heading “Incremental Revolving Lenders” (each such Person, an
“Incremental Revolving Lender”) has agreed to provide Incremental Revolving
Commitments to the Borrower in the amount set forth opposite its name on such
Schedule (such commitments, the “Incremental Revolving Commitments”), subject to
the terms and conditions set forth herein and in the Credit Agreement.
WHEREAS this Agreement is an Incremental Revolving Facility Agreement entered
into pursuant to Section 2.21 of the Credit Agreement to provide for the
Incremental Revolving Commitments and the Revolving Loans made pursuant thereto
referred to above.
NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto hereby agree as follows:
SECTION 1. Incremental Revolving Commitments. (a) Schedule II hereto sets forth
the Incremental Revolving Commitment of each Incremental Revolving Lender as of
the Incremental Effective Date. The Incremental Revolving Commitment of each
Incremental Revolving Lender shall be several and not joint.


(b) Except as otherwise set forth herein relating to the Incremental Revolving
Fee (as defined below), the Incremental Revolving Commitments and the Revolving
Loans and other extensions of credit made thereunder shall have the terms
applicable to the Revolving Commitments in effect prior to the Incremental
Effective Date and the Revolving Loans and other extensions of credit made
thereunder (including



[[NYCORP:3450216v7:3134D: 01/31/2014--09:21 AM]]



--------------------------------------------------------------------------------




with respect to the Applicable Commitment Fee Rate and the Applicable Margin).
Effective as of the Incremental Effective Date, the Incremental Revolving
Lenders shall be (or in the case of an existing Revolving Lenders, shall
continue to be) “Revolving Lenders” and “Lenders”, the Incremental Revolving
Commitments shall be “Revolving Commitments” and the loans made thereunder shall
be “Revolving Loans” and “Loans”, in each case for all purposes of the Credit
Agreement and the other Loan Documents. On the Incremental Effective Date,
Schedule I to the Credit Agreement shall be replaced with Schedule I hereto,
which reflects the Revolving Commitments of all Lenders after giving effect to
the Incremental Revolving Commitments.
(c) The Administrative Agent hereby consents to this Agreement and confirms that
each Incremental Revolving Lender not already a Lender under the Credit
Agreement immediately prior to the effectiveness of this Agreement is acceptable
to it.


(d) Each Incremental Revolving Lender, by delivering its signature page to this
Agreement, shall be deemed to have acknowledged receipt of, and consented to and
approved, each Loan Document and each other document required to be delivered
to, or be approved by or satisfactory to, the Administrative Agent or any Class
of Lenders on or prior to the Incremental Effective Date.


SECTION 2. Certain Transactions to occur on and after the Incremental Effective
Date. The provisions of Section 2.21(e) of the Credit Agreement shall apply to
the acquisition by the Incremental Revolving Lenders on the Incremental
Effective Date of participations in any outstanding Letters of Credit, the
repayment or refinancing on the Incremental Effective Date of any outstanding
Revolving Loans that are Base Rate Loans (and the payment by the Borrower on the
Incremental Effective Date of accrued and unpaid interest on such outstanding
Loans), and the refinancing of, or assignments relating to, any Revolving Loans
outstanding on the Incremental Effective Date that are Eurodollar Rate Loans.


SECTION 3. Representations and Warranties. To induce the other parties hereto to
enter into this Agreement, the Borrower hereby represents and warrants to the
Administrative Agent, each Issuing Bank and the Lenders, including the
Incremental Revolving Lenders, that:


(a) This Agreement has been duly executed and delivered by the Borrower and
constitutes its legal, valid and binding obligation, enforceable in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.


(b) On the Incremental Effective Date, and after giving effect to this Agreement
and the transactions contemplated hereby to occur on such date, the
representations and warranties of the Borrower set forth in Section 4.01 of the
Credit Agreement are true and correct in all material respects as though made on
and as of the Incremental Effective Date.

2
[[NYCORP:3450216v7:3134D: 01/31/2014--09:21 AM]]

--------------------------------------------------------------------------------




(c) On and as of the Incremental Effective Date, and after giving effect to the
transactions to be effected hereunder and to any Borrowings made on the
Incremental Effective Date, no event has occurred and is continuing that
constitutes a Default or Event of Default.


(d) After giving effect to the establishment on the Incremental Effective Date
of the Incremental Revolving Commitments and to any Borrowings or other
extensions of credit under the Credit Agreement on such date, the Borrower will
be in compliance with the covenants set forth in Section 5.03 of the Credit
Agreement.


SECTION 4. Conditions to Effectiveness. This Agreement, and the Incremental
Revolving Commitments, shall become effective on the date and at the time (the
“Incremental Effective Date”) on which each of the following conditions is first
satisfied:


(a) The Administrative Agent shall have executed this Agreement and shall have
received from the Borrower and each Incremental Revolving Lender (i) a
counterpart of this Agreement signed on behalf of such party or (ii) evidence
satisfactory to the Administrative Agent (which may include a facsimile
transmission or other electronic transmission of a signed counterpart of this
Agreement) that such party has signed a counterpart of this Agreement.


(b) The conditions set forth in paragraphs (a) and (b) of Section 3.02 of the
Credit Agreement shall be satisfied on and as of the Incremental Effective Date,
and the Administrative Agent shall have received a certificate, dated the
Incremental Effective Date and signed by a Financial Officer, confirming
compliance with (i) such conditions and (ii) the representations and warranties
contained in Section 3 above, together with reasonably detailed calculations
demonstrating compliance with Section 3(d) above.


(c) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent, the Lenders (including the Incremental
Revolving Lenders) and the Issuing Banks and dated the Incremental Effective
Date) of Shearman & Sterling LLP, special New York counsel for the Borrower in
form and substance reasonably satisfactory to the Administrative Agent.


(d) The Administrative Agent shall have received certified copies of resolutions
of the Board of Directors of the Borrower approving this Agreement and the
Incremental Revolving Commitments, articles of incorporation and by-laws of the
Borrower and certificates of incumbency and good standing (or such other
documents and certificates as the Administrative Agent or its counsel may
reasonably request in lieu thereof), all in form and substance reasonably
satisfactory to the Administrative Agent.


(e) The Administrative Agent shall have received from the Borrower, in
accordance with the provisions of Section 2.02(a) of the Credit Agreement,
notice of any Borrowings to be made on the Incremental Effective Date as
contemplated by Section 2.21(e) of the Credit Agreement. The parties acknowledge
and agree that no borrowings

3
[[NYCORP:3450216v7:3134D: 01/31/2014--09:21 AM]]

--------------------------------------------------------------------------------




are outstanding under the Credit Agreement on the date hereof, and the Borrower
accordingly will not be obligated to effect any prepayments of Revolving Loans
or accrued and unpaid interest thereon.


(f) The Administrative Agent shall have received, in immediately available
funds, reimbursement or payment of all out-of-pocket expenses required to be
reimbursed or paid by the Borrower under the Credit Agreement or under Section 5
hereof.


(g) The Administrative Agent shall have received payment from the Borrower, for
the account of each Incremental Revolving Lender, an upfront fee (the
“Incremental Revolving Fee”) in an amount agreed between the Borrower and such
Incremental Revolving Lender based on the Incremental Revolving Commitment of
such Incremental Revolving Lender. The Incremental Revolving Fee shall be
payable in immediately available funds and, once paid, such fee or any part
thereof shall not be refundable.


The Administrative Agent shall notify the Borrower and the Lenders of the
Incremental Effective Date, and such notice shall be conclusive and binding.
Notwithstanding the foregoing, the obligations of the Incremental Revolving
Lenders to provide Incremental Revolving Commitments hereunder shall not become
effective unless each of the foregoing conditions shall have been satisfied (or
waived) at or prior to 5:00 p.m., New York City time, on January 31, 2014 (and,
in the event such conditions shall not have been so satisfied or waived, the
Incremental Revolving Commitments shall terminate at such time).
SECTION 5. Expenses. The Borrower agrees to reimburse the Administrative Agent
for its reasonable out-of-pocket expenses in connection with this Agreement and
the transactions contemplated hereby, including the reasonable fees, charges and
disbursements of Cravath, Swaine & Moore LLP.


SECTION 6. Effect of this Agreement. (a) Except as expressly set forth herein,
this Agreement shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of the Administrative
Agent, the Issuing Banks or the Lenders under the Credit Agreement and the other
Loan Documents, and shall not alter, modify, amend or in any way affect any of
the terms, conditions, obligations, covenants or agreements contained in the
Credit Agreement or any of the other Loan Documents, all of which are ratified
and affirmed in all respects and shall continue in full force and effect.
Nothing herein shall be deemed to entitle the Borrower to a consent to, or a
waiver, amendment, modification or other change of, any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement in similar or different circumstances. This Agreement shall constitute
a “Loan Document” and an “Incremental Revolving Facility Agreement” for all
purposes of the Credit Agreement the other Loan Documents.

4
[[NYCORP:3450216v7:3134D: 01/31/2014--09:21 AM]]

--------------------------------------------------------------------------------




SECTION 7. Applicable Law; Incorporation by Reference. THIS AGREEMENT SHALL BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.


SECTION 8. Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic imaging shall be as effective as
delivery of a manually executed counterpart of this Agreement.


SECTION 9. Headings. The Section headings used herein are for convenience of
reference only, are not part of this Agreement and are not to affect the
construction of, or to be taken into consideration in interpreting, this
Agreement.




[Remainder of page intentionally left blank]









5
[[NYCORP:3450216v7:3134D: 01/31/2014--09:21 AM]]

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.
LEGG MASON, Inc.
By
 
 
/s/ Pete H. Nachtwey
 
Name: Pete H. Nachtwey
 
Title: Senior Executive Vice President
            and Chief Financial Officer

    

[SIGNATURE PAGE TO INCREMENTAL REVOLVING FACILITY AGREEMENT]
[[NYCORP:3450216v7:3134D: 01/31/2014--09:21 AM]]

--------------------------------------------------------------------------------






CITIBANK, N.A.,
as Administrative Agent
 
By
 
/s/ Maureen P. Maroney
 
Name: Maureen P. Maroney
 
Title: Vice President




[SIGNATURE PAGE TO INCREMENTAL REVOLVING FACILITY AGREEMENT]
[[NYCORP:3450216v7:3134D: 01/31/2014--09:21 AM]]

--------------------------------------------------------------------------------




SIGNATURE PAGE TO THE
INCREMENTAL REVOLVING FACILITY
AGREEMENT RELATING TO THE LEGG
MASON, INC. CREDIT AGREEMENT


Name of Incremental Revolving Lender: CITIBANK, N.A.
 
By
 
/s/ Maureen P. Maroney
 
Name: Maureen P. Maroney
 
Title: Vice President



For any Incremental Revolving Lender requiring a second signature block:
 
By
 
 
 
 Name:
 
 Title:








[SIGNATURE PAGE TO INCREMENTAL REVOLVING FACILITY AGREEMENT]
[[NYCORP:3450216v7:3134D: 01/31/2014--09:21 AM]]

--------------------------------------------------------------------------------




SIGNATURE PAGE TO THE
INCREMENTAL REVOLVING FACILITY
AGREEMENT RELATING TO THE LEGG
MASON, INC. CREDIT AGREEMENT




Name of Incremental Revolving Lender: JPMorgan Chase Bank., N.A.
 
By
 
/s/ Evelyn Crisci
 
Name: Evelyn Crisci
 
Title: Vice President



For any Incremental Revolving Lender requiring a second signature block:
 
By
 
 
 
Name:
 
Title:








[SIGNATURE PAGE TO INCREMENTAL REVOLVING FACILITY AGREEMENT]
[[NYCORP:3450216v7:3134D: 01/31/2014--09:21 AM]]

--------------------------------------------------------------------------------




SIGNATURE PAGE TO THE
INCREMENTAL REVOLVING FACILITY
AGREEMENT RELATING TO THE LEGG
MASON, INC. CREDIT AGREEMENT




Name of Incremental Revolving Lender: THE BANK OF NEW YORK MELLON
 
By
 
/s/ Michael Pensari
 
Name: Michael Pensari
 
Title: Managing Director



For any Incremental Revolving Lender requiring a second signature block:
 
By
 
 
 
Name:
 
Title:








[SIGNATURE PAGE TO INCREMENTAL REVOLVING FACILITY AGREEMENT]
[[NYCORP:3450216v7:3134D: 01/31/2014--09:21 AM]]

--------------------------------------------------------------------------------




SIGNATURE PAGE TO THE
INCREMENTAL REVOLVING FACILITY
AGREEMENT RELATING TO THE LEGG
MASON, INC. CREDIT AGREEMENT


Name of Incremental Revolving Lender: STATE STREET BANK AND TRUST COMPANY
 
By
 
/s/ James H. Reichert
 
Name: James H. Reichert
 
Title: Vice President



For any Incremental Revolving Lender requiring a second signature block:
 
By
 
 
 
Name:
 
Title:








[SIGNATURE PAGE TO INCREMENTAL REVOLVING FACILITY AGREEMENT]
[[NYCORP:3450216v7:3134D: 01/31/2014--09:21 AM]]

--------------------------------------------------------------------------------




SIGNATURE PAGE TO THE
INCREMENTAL REVOLVING FACILITY
AGREEMENT RELATING TO THE LEGG
MASON, INC. CREDIT AGREEMENT


Name of Incremental Revolving Lender: Barclays Bank, plc
 
By
 
/s/ Richard Garritt
 
Name: Richard Garritt
 
Title: Director



For any Incremental Revolving Lender requiring a second signature block:
 
By
 
 
 
Name:
 
Title:






[SIGNATURE PAGE TO INCREMENTAL REVOLVING FACILITY AGREEMENT]
[[NYCORP:3450216v7:3134D: 01/31/2014--09:21 AM]]

--------------------------------------------------------------------------------




SCHEDULE I




Revolving
Commitments
Revolving Lenders
Revolving Commitment
Citibank, N.A.
$137,500,000
JPMorgan Chase Bank, N.A.
$127,500,000
State Street Bank and Trust Company
$92,500,000
The Bank of New York Mellon
$92,500,000
Bank of America, N.A.
$35,000,000
HSBC Bank USA, National Association
$35,000,000
PNC Bank, National Association
$35,000,000
Royal Bank of Canada
$35,000,000
Wells Fargo Bank, National Association
$35,000,000
Barclays Bank, plc
$25,000,000
Deutsche Bank AG, New York Branch
$25,000,000
Morgan Stanley Bank, N.A.
$25,000,000
Credit Agricole CIB
$25,000,000
Branch Banking and Trust Company
$12,500,000
Manufacturers & Traders Trust Co.
$12,500,000
Total
$750,000,000






[[NYCORP:3450216v7:3134D: 01/31/2014--09:21 AM]]





--------------------------------------------------------------------------------




SCHEDULE II




Incremental Revolving
Commitments
Incremental Revolving Lenders
Incremental Revolving Commitment
JPMorgan Chase Bank, N.A.
$82,500,000
Citibank, N.A.
$72,500,000
The Bank of New York Mellon
$35,000,000
State Street Bank and Trust Company
$35,000,000
Barclays Bank, plc
$25,000,000
Total
$250,000,000








[[NYCORP:3450216v7:3134D: 01/31/2014--09:21 AM]]



